Citation Nr: 1300188	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  06-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1984 and from October 1989 to February 1998. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in December 2009.  A June 2011 Board decision denied entitlement to TDIU, however, a January 2012 U.S. Court of Appeals for Veterans Claims (Court) decision vacated and returned this issue to the Board.  Other issues from that Board decision were abandoned, thus, the remaining issue in appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 decision, the Board denied service connection for individual unemployability (TDIU).  The Veteran's claim was denied at that time because, while the Veteran's service connected disabilities were found to interfere with his employment, the Board opined that the level of interference was adequately addressed in the levels of compensation the Veteran was then in receipt of.

However, a January 2012 Joint Motion for Remand (JMR), which was implemented in a January 2012 Court order, indicated that the Board had failed to adequately address the question of whether the Veteran warranted consideration for a TDIU rating on an extraschedular basis.  The evidence of record does not show that the Veteran meets the schedular criteria for a TDIU rating, as he currently has only a 50 percent combined rating.  However, the JMR noted that the Board failed to discuss the Veteran's ability to perform gainful employment because it failed to discuss his educational or occupational experience.  While the Board recognized that the Veteran had worked as a mechanic and truck driver, it did not explain how this occupational experience, or others, or whatever educational experience the Veteran might have, would allow the Veteran to make a transition to substantially gainful sedentary work, particularly in light of the fact that a February 2010 VA examination report indicated that the Veteran was better off with a seated job, and might be precluded from overhead activities or activities that precluded heavy lifting, and light of the Board's finding that the Veteran was restricted from performing work as a mechanic or truck driver.  Further, the JMR indicated that the Board did not adequately address evidence of record that supports the Veteran having an uneven work history with gaps in employment, and other evidence which suggests he was unable to work because of these disabilities.

Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b). 

The Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits. 

In fact, the Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral. 

In conclusion, the Board refers the issue of a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must submit the Veteran's claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b)  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

2. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, and after any other development deemed warranted is performed, to include a further VA examination if the RO requests one, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU claim on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


